       Case 1:18-cv-00681-RJL Document 66 Filed 07/09/19 Page 1 of 2



                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA

AARON RICH,                        )
                                   )
                 Plaintiff,        )
                                   )
           v.                      )   Case No. 1:18-cv-681-RJL
                                   )
EDWARD BUTOWSKY, et al.,           )
                                   )
                 Defendants.       )
                                   )

                         NOTICE OF APPEARANCE

     Please enter the appearance of Philip J. Harvey (#252080) on behalf of

defendant Edward Butowsky.


           Dated: July 9, 2019
                                          /s/ Philip J. Harvey
                                       Philip J. Harvey (#252080)
                                       HARVEY & BINNALL, PLLC
                                       717 King Street, Suite 300
                                       Alexandria, Virginia 22314
                                       (703) 888-1943
                                       (703) 888-1930 (fax)
                                       pharvey@harveybinnall.com

                                       Counsel for Defendant
                                       Edward Butowsky
        Case 1:18-cv-00681-RJL Document 66 Filed 07/09/19 Page 2 of 2



                          CERTIFICATE OF SERVICE

      I hereby certify that on July 9, 2019, I filed the foregoing using the

Court’s CM/ECF system, which will provide notice of it to counsel of record,

and served a copy by U.S. mail, postage prepaid, on the following:

            Matthew Couch
            2300 W Ash Street
            Rogers, Arkansas 72758

                                                     /s/ Philip J. Harvey
                                                   Philip J. Harvey (#252080)
